Citation Nr: 1145039	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-04 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for herniated nucleus pulposus, L3, L4, and L5, with radicular pain, rating as 40 percent disabling prior to December 16, 2008 and 40 percent from March 1, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse





ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to March 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to an increased rating in excess of 40 percent for herniated nucleus pulposus, L3, L4, and L5, with radicular pain.  

In March and April 2009 rating decisions, the RO granted a temporary 100 percent rating based on surgical treatment necessitating convalescence from December 16, 2008, through March 1, 2009.  A 40 percent rating was assigned thereafter.  

A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher rating for herniated nucleus pulposus, L3, L4, and L5, with radicular pain remains before the Board.  

The Veteran and his spouse provided testimony before the undersigned Acting Veterans Law Judge at the RO in June 2011.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

During the June 2011 Board hearing, the Veteran stated that his lumbar spine disability had worsened since his last examination in April 2009.  The April 2009 VA examination documented the Veteran's reports that his lumbar spine symptoms had improved following a December 2008 surgery.  The Veteran reported during the Board hearing that his back condition had in fact improved for a short period of time following the surgery, but then began to worsen to the point that he was experiencing increased pain, decreased range of motion, and increased pain and numbness radiating down his lower extremities.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Veteran has not been afforded a new examination since reporting the worsening.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA spine examination with a qualified examiner to determine the extent of his current lumbar spine disability including any associated neurologic disability.  The examiner should review the claims folder and indicate that such a review was completed.  Any indicated testing should be conducted.

The examiner should note whether there is ankylosis, and if so the angle at which the thoracolumbar spine is held.  The examiner is asked to describe the frequency and duration of any incapacitating episodes of low back pain, requiring bed rest prescribed by a physician and treatment by a physician, over a 12 month period.

The examiner is asked to describe any objective neurological abnormalities, either motor or sensory.  
The examiner should report all neurologic impairment resulting from the service-connected lumbar spine disability, including lumbar radiculopathy.  The examiner should describe whether such abnormalities cause complete or incomplete paralysis, neuritis or neuralgia of any nerve.  If there is incomplete paralysis, neuritis, or neuralgia of any nerve, the examiner should identify the nerve affected and describe such paralysis as mild, moderate, moderately severe, or severe.

The examiner should note any other neurological disability associated with the back disability and should note the presence and severity of any muscle atrophy; whether either foot dangles or drops, whether movement of muscles is possible below the knee, and whether there is weakened or lost flexion of either knee.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

3.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


